UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53967 GRAHAM ALTERNATIVE INVESTMENT FUND II LLC (Exact name of registrant as specified in its charter) Delaware 20-4897149 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) c/oGRAHAM CAPITAL MANAGEMENT, L.P. 40 Highland Avenue Rowayton, CT06853 (Address of principal executive offices) (Zip Code) Paul Sedlack Graham Capital Management, L.P. 40 Highland Avenue Rowayton, CT06853 (203)899-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act). Yes o Nox As of October 1, 2011, 296,647.984 Units of the Systematic Strategies Portfolio were outstanding. As of October 1, 2011, 1,359,825.669 Units of the Blended Strategies Portfolio were outstanding. GRAHAM ALTERNATIVE INVESTMENT FUND II LLC FORM 10-Q INDEX Page Number PART I - Financial Information: Item 1. Financial Statements: Graham Alternative Investment Fund II LLC Statements of Financial Condition at September 30, 2011 and December31, 2010 (unaudited) 1 Statements of Operations for the three months and nine months ended September 30, 2011 and 2010 (unaudited) 2 Statements ofChanges in Members’ Capital for the nine months ended September 30, 2011 and 2010 (unaudited) 3 Statements ofCash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 5 Notes to Unaudited Financial Statements 6 Graham Alternative Investment Trading LLC Statements of Financial Condition at September 30, 2011 (unaudited) and December31, 2010 (audited) 15 Condensed Schedules of Investments at September 30, 2011 (unaudited) and December31, 2010 (audited) 16 Statements of Operations and Managing Member Allocation for the three months and nine months ended September 30, 2011 and 2010 (unaudited) 17 Statements ofChanges in Members’ Capital for the nine months ended Setember 30, 2011 and 2010 (unaudited) 18 Statements ofCash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 19 Notes to Unaudited Financial Statements 20 Graham Alternative Investment Trading II LLC Statements of Financial Condition at September 30, 2011 (unaudited) and December31, 2010 (audited) 69 Statements of Operations and Managing Member Allocation for the three months and nine months ended September 30, 2011 and 2010 (unaudited) 70 Statements ofChanges in Members’ Capital for the nine months ended September 30, 2011 and 2010 (unaudited) 71 Statements ofCash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 72 Notes to Unaudited Financial Statements 73 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 97 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PARTII - Other Information Exhibits EX - 31.1 Certification EX - 31.2 Certification EX - 32.1 Certification Table Of Contents PART I Item1. Financial Statements Graham Alternative Investment Fund II LLC Consolidated Statements of Financial Condition September 30, 2011 (Unaudited) December 31, 2010 (Audited) Assets Investment in Graham Alternative Investment Trading LLC, at fair value $ $ Investment in Graham Alternative Investment Trading II LLC, at fair value Redemptions receivable from Graham Alternative Investment Trading LLC Redemptions receivable from Graham Alternative Investment Trading II LLC Total assets $ $ Liabilities and members’ capital Liabilities: Accrued redemptions $ $ Total liabilities Members’ capital: Blended Strategies Portfolio Class 0 Units (1,060,331.414 and 875,825.668 units issued and outstanding at $131.58 and $138.96, respectively) Class 2 Units (285,219.624 and 230,452.833 units issued and outstanding at $106.06 and $113.68, respectively) Total Blended Strategies Portfolio Systematic Strategies Portfolio Class 0 Units (108,003.154 and 122,899.506 units issued and outstanding at $89.38 and $102.92, respectively) Class 2 Units (179,758.341 and 86,626.635 units issued and outstanding at $85.30 and $99.72, respectively) Total Systematic Strategies Portfolio Total members’ capital Total liabilities and members’ capital $ $ See accompanying notes. 1 Table Of Contents Graham Alternative Investment Fund II LLC Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net (loss) gain allocated from investments in other funds: Net realized (loss) gain on investments $ ) $ ) $ ) $ Net (decrease) increase in unrealized appreciation on investments ) ) Net (loss) gain allocated from investments in other funds ) ) Net investment loss allocated from investments in other funds: Investment income: Interest income Expenses: Brokerage fees Advisory fees Sponsor fees Incentive allocation - Interest and other Total expenses Net investment loss allocated from investments in other funds ) Net (loss) income $ ) $ $ ) $ See accompanying notes. 2 Table Of Contents Graham Alternative Investment Fund II LLC Consolidated Statements of Changes in Members’ Capital For the nine months ended September 30, 2011 (unaudited) and 2010 (unaudited) Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2009 $ $ $ Subscriptions Redemptions ) Net income – – Members’ capital, September 30, 2010 $ $ $ Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2010 $ $ $ Subscriptions Redemptions ) Net loss – ) – ) ) Members’ capital, September 30, 2011 $ $ $ See accompanying notes. 3 Table Of Contents Graham Alternative Investment Fund II LLC Consolidated Statements of Changes in Members’ Capital (continued) For the nine months ended September 30, 2011 (unaudited) and 2010 (unaudited) Systematic Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2009 $ Subscriptions Redemptions ) Net income (loss) – – ) Members’ capital, September 30, 2010 $ Systematic Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2010 $ Subscriptions Redemptions ) Net loss – ) – ) ) ) Members’ capital, September 30, 2011 $ See accompanying notes. 4 Table Of Contents See . Graham Alternative Investment Fund II LLC Consolidated Statements of Cash Flows Nine Months Ended September 30, (Unaudited) (Unaudited) Cash flows used in operating activities Net (loss) income $ ) $ Adjustments to reconcile net loss (income) to net cash used in operating activities: Net loss (income) allocated from investment in Graham Alternative Investment Trading LLC ) Net loss (income) allocated from investment in Graham Alternative Investment Trading II LLC ) Proceeds from sale of investments in Graham Alternative Investment Trading LLC Proceeds from sale of investments in Graham Alternative Investment Trading II LLC Investments in Graham Alternative Investment Trading LLC ) ) Investments in Graham Alternative Investment Trading II LLC ) ) Net cash used in operating activities ) ) Cash flows provided by financing activities Subscriptions Redemptions ) ) Net cash provided by financing activities Net change in cash and cash equivalents – – Cash and cash equivalents, beginning of period – – Cash and cash equivalents, end of period $
